Exhibit 99.2 CALEDONIA MINING CORPORATION AUGUST 13, 2015 Management’s Discussion and Analysis This management’s discussion and analysis (“MD&A”) of the consolidated operating results and financial position of Caledonia Mining Corporation ("Caledonia” or the “Company”) is for the fiscal quarter ended June 30, 2015 (“Q2 2015” or the “Quarter”), the six months ended June 30, 2015 (the “Half Year”) and the period ended August 13, 2015.It should be read in conjunction with the Unaudited Condensed Consolidated Financial Statements of Caledonia for the six months ended June 30, 2015 (“the Unaudited Condensed Consolidated Financial Statements”) which are available from the System for Electronic Data Analysis and Retrieval at www.sedar.com or from Caledonia’s website at www.caledoniamining.com.The Unaudited Condensed Consolidated Financial Statements and related notes have been prepared in accordance with International Accounting Standard 34 (“IAS 34”) Interim Financial Reporting.In this MD&A, the terms “Caledonia”, the “Company”, “we”, “our” and “us” refer to the consolidated operations of Caledonia Mining Corporation and our subsidiaries unless otherwise specifically noted or the context requires otherwise. Note that all currency references in this document are to Canadian Dollars, unless otherwise stated. 1 TABLE OF CONTENTS 1. Overview 2. Highlights 3. Summary Financial Results 4. Operations at the Blanket Gold Mine, Zimbabwe Safety, Health and Environment Social Investment and Contribution to the Zimbabwean Economy Gold Production Costs Underground Metallurgical Plant Capital Projects Indigenisation Opportunities and Strategy 5. Exploration and Project Development Blanket Blanket Satellite Properties Nama Project, Zambia 6. Investing 7. Financing 8. Liquidity and Capital Resources 9. Off-Balance Sheet Arrangements, Contractual Commitments and Contingencies Non-IFRS Measures Related Party Transactions Critical Accounting Policies Financial Instruments Dividend Policy and Other Shareholder Information Securities Outstanding Risk Analysis Forward-Looking Statements Controls Qualified Person 2 1. OVERVIEW Caledonia is an exploration, development and mining corporation focused on Southern Africa.Following the implementation of indigenisation at the Blanket Gold Mine (“Blanket” or the “Blanket Mine”) in September 2012, Caledonia’s primary asset is a 49% legal ownership in Blanket, an operating gold mine in Zimbabwe.Caledonia continues to consolidate Blanket, as explained in Note 5 to the Unaudited Condensed Consolidated Financial Statements, accordingly operational and financial information set out in this MD&A is on a 100% basis, unless otherwise specified.Caledonia’s shares are listed in Canada on the Toronto Stock Exchange (symbol - “CAL”), on London’s AIM (symbol - “CMCL”) and are also traded on the American OTCQX (symbol - “CALVF”). 2. HIGHLIGHTS Q2 Q2 H1 H1 Comment Gold produced (oz.) Gold production in the Quarter and half-year was slightly ahead of target On Mine cash cost (US$/oz.)1 Higher on mine cost per ounce due to lower grade and increased electricity consumption All-in sustaining cost (US$/oz.)1 Higher all-in sustaining costs due to higher on-mine cash costs Gold Sales (oz.) Sales in Q1 2015 include work in progress brought forward from 2014 of 813 ounces compared to 1,969 ounces in Q1 of 2014 Average realised gold price (US$/oz.)1 Lower realised gold price reflects the lower gold price Gross profit ($’m)2 Lower gross profit due to fewer ounces sold,lower gold price and higher on-mine costs Net profit attributable toshareholders ($’m) Net profit in Q2 of 2015 is after losses and closure costs in respect of Zambia Adjusted basic earnings per share3 (cents) Adjusted eps excludes foreign exchange profits and losses, deferred tax and the expenses of the Zambian office which has now been closed Cash and cash equivalents ($’m) Cash position remains robust despite increased capital investment as part of the plan to increase production. Cash from operating activities ($’m) Robust cash generation despite lower sales and realised gold price due to reduced administrative expenses and tax payments Payments to the community and Zimbabwe government ($’m) Lower payments dues to the reduced royalty rate and the lower income tax payable on reduced profits and increased capital investment. 1 Non-IFRS measures such as “on-mine cash cost per ounce” “all-in sustaining cost per ounce” and “average realised gold price” are used throughout this document.Refer to Section 10 of this MD&A for a discussion of non-IFRS measures. 2 Gross profit is after deducting royalties, production costs and depreciation but before administrative expenses. 3 Adjusted earnings per share (“EPS”) is a non-IFRS measure which aims to reflect Caledonia’s ordinary trading performance.Refer to Section 10 of this MD&A for a discussion of non-IFRS measures 3 Indigenisation Transactions that implemented the indigenisation of Blanket were completed on September 5, 2012 following which Caledonia owns 49% of Blanket and received a Certificate of Compliance from the Government of Zimbabwe which confirms that Blanket is fully compliant with the Indigenisation and Economic Empowerment Act. As a 49% shareholder Caledonia receives 49% of Blanket’s dividends plus the repayment of the $30 million vendor facilitation loans and a monthly management fee. Caledonia continues to consolidate Blanket for accounting purposes. Safety Regrettably, an accident occurred on April 30, 2015 at the GG exploration project, as a result of which a contractor died.The Directors and Management of Caledonia and Blanket express their sincere condolences to the family and colleagues of the deceased. Exploration Exploration continues at Blanket Mine and at its satellite properties.On 19 May 2015, Caledonia announced a resource upgrade at Blanket Mine in which 491,000 tonnes of Inferred resources were added to the Indicated resource category, thereby enabling this material to be included in the life of mine plan.A further 47,000 tonnes of new inventory was added to Indicated Resource.Depending on actual production rates achieved, these resources may add 12 to 15 months life to the mine. The upgraded Indicated Resource of 538,000 tonnes represents an increase of 17.4% in terms of tonnes and 20.5% in terms of contained gold from the 2,934,000 tonnes of Reserves and Indicated Resource that was used for the Reserve Plan in the Technical Report prepared by Minxcon in December 2014, which was re-filed on July 17, 2015. Dividend Policy and Shareholder Matters Since January 2014, Caledonia has paid a quarterly dividend of 1.5 Canadian cents per share per quarter, which amounts to a total dividend of 6 Canadian cents per annum.The first quarterly dividend was paid on January 31, 2014 and subsequent quarterly dividends were paid thereafter. It is currently envisaged that the existing dividend policy will be maintained however, the Board remains attentive to further changes in market conditions. Strategy Caledonia’s strategic focus is the implementation of the Revised Investment Plan at Blanket.Caledonia’s board and management believe the successful implementation of the Revised Investment Plan is in the best interests of all stakeholders because it is expected to result in increased production, reduced operating costs and greater flexibility to undertake further exploration and development, thereby safeguarding Blanket’s long term future. Blanket will continue to explore and develop it satellite properties.Subject to the availability of funding, Blanket intends to construct a pilot plant to test material from the satellite properties so as not to compromise the existing high recovery rates which are achieved at Blanket’s metallurgical plant. The lower gold price may create further investment opportunities in Zimbabwe and elsewhere in Anglophone sub-Saharan Africa.Caledonia will continue to evaluate such opportunities as they arise. Effect of the Lower Gold Price In recent months the price of gold has fallen from over US$1,200 per ounce to below US$1,100 per ounce.The lower price of gold will, if sustained, reduce Blanket’s cash generation.The implementation of the Revised Investment Plan at Blanket remains the prime focus for Caledonia and is expected to increase gold production, reduce the average cost of production and extend the life of mine by providing access to deeper levels for production and further exploration. Caledonia has already implemented measures to reduce administrative expenses; the effects of which will be seen in coming quarters.Excluding the costs of the Zambian office, which was closed in the Quarter, the general and administrative expense in the Quarter was approximately US$1.4 million – 13% lower on an annualised basis than the expense for 2014.Caledonia’s board and management remains closely attentive to any further weakening in the gold price. 4 3. SUMMARY FINANCIAL RESULTS The table below sets out the unaudited consolidated profit and loss for the three and six months ended June 30, 2014 and 2015 prepared under IFRS. Condensed Consolidated Statement of Comprehensive Income (unaudited) (In thousands of Canadian dollars except per share amounts) For the 3 months ended June 30 For the 6 months ended June 30 $ Revenue Royalty ) Production costs ) Depreciation ) Gross profit Administrative expenses ) Foreign exchange (loss)/gain. ) Other income 5 18 5 28 Results from operating activities Finance (expense)/income ) Profit before income tax Tax expense ) Profit for the period Items that are or may be reclassified subsequently to profit or loss Foreign currency translation differences for foreign operations ) ) ) Total comprehensive income for the period ) Profit attributable to: Shareholders of the Company Non-controlling interests Earnings per share (cents) Basic Diluted Adjusted earnings per share (cents) (i) Basic (i) Adjusted earnings per share (“EPS”) is a non-IFRS measure which aims to reflect Caledonia’s ordinary trading performance.Refer to Section 10 for a discussion of non-IFRS measures Revenues were lower in the Quarter compared to Q2 of 2015 (the “comparative quarter”) due to the combined effect of lower sales and the lower realised gold price, which was partly offset by the effect of the weaker Canadian dollar against the US dollar.Gold production and sales were 7% lower in the Quarter compared to the comparative quarter; gold production is discussed in Section 4.3 of this MD&A.The realised gold price4 in the Quarter was US$1,174 per ounce, 7% lower than the average realised gold price in the comparative quarter.The average exchange rate in the Quarter was 1.23 Canadian dollars per US dollar compared to the average rate of 1.09 Canadian dollars per US dollar in the comparative quarter.There was no work in progress at the end of Q2 and Q2 sales did not include any work in progress brought forward from the previous quarter.Sales in Q1 2015 included 813 ounces of work in progress brought forward from Q4 of 2014. 4 Non-IFRS measures such as “on-mine cash cost per ounce” “all-in sustaining cost per ounce”, “average realised gold price” and “adjusted earnings per share” are used throughout this document.Refer to Section 10 of this MD&A for a discussion of non-IFRS measures. 5 The royalty paid in the Quarter was lower than the comparative quarter due to the lower gold revenues and the reduction in the royalty payable to the Zimbabwe government from 7% to 5% with effect from October 1, 2014. Production costs in the Quarter were $9,240,000, representing an increase of 19% compared to the second quarter of 2014: in US dollar terms, the increase was 6%.Production costs are discussed in Section 4.4 of this MD&A. Administrative expenses in the Quarter were $2,323,000 compared to $1,760,000 in the comparative quarter.Administrative expenses for the six months to June 30, 2015 are analysed in Note 7 to the Unaudited Condensed Consolidated Financial Statements.Administrative expenses in the Quarter and Half Year include the costs of the Zambian office, which was closed at the end of May resulting in legislated closure and employment termination costs of approximately US$500,000.It is expected that there will be no further expenditure in Zambia.Administrative expense in the Quarter no longer includes payments in respect of a management contract following the termination of the contract with Caledonia’s former Chief Executive in late 2014.Increased wages and salaries resulting from the strengthening of the management team by the appointment of staff to assist in the areas of project management of the Revised Investment Plan, mine design, and an assistant to the CFO.Excluding the cost of the Zambian office, Administrative expenses in the Quarter were US$1.4 million – approximately 13% lower on an annualised basis than the Administrative expense for 2014. The taxation charge in Q2 includes $528,000 of Zimbabwean and South African income tax on the profits arising in the Quarter at Blanket and intercompany profits realised in South Africa, $182,000 of Zimbabwean withholding tax on payments out of Zimbabwe and deferred tax of $505,000.Intercompany profits are eliminated on consolidation, but the tax payable on such profits is not, therefore Caledonia’s consolidated profit will include an element of South African income tax. The loss on foreign currency translation differences for foreign operations is a non-cash item which reflects the loss arising on the translation of non-Canadian dollar balance sheets into Canadian dollars for consolidation purposes.The main element of this loss in the Quarter arose from the translation of Blanket’s US dollar denominated balance sheet into Canadian dollars and reflects the devaluation of the US dollar against the Canadian dollar in the Quarter. The non-controlling interest is the profit attributable to Blanket’s Indigenous Zimbabwean shareholders and reflects their participation in the economic benefits generated by Blanket from the effective date of the indigenisation and is explained in Note 5 of the Unaudited Condensed Consolidated Financial Statements. The adjusted earnings per share4 aims to reflect Caledonia’s ordinary trading performance and is calculated on the share of profit attributable to Caledonia shareholders excluding foreign exchange profits or losses. Risks that may affect Caledonia’s future financial condition are discussed in Section 16 of the MD&A. 6 The table below sets outthe consolidated statements of cash flows for the three and six months to June30, 2015 and 2014 prepared under IFRS. Condensed Consolidated Statement of Cash Flows (unaudited) (In thousands of Canadian dollars) For the 3 months ended June 30 For the 6 months ended June 30 2014 2015 2014 2015 Cash flows from operating activities $ Cash generated by operating activities Net Interest paid ) Tax paid ) Cash from operating activities Cash flows from investing activities Property, plant and equipment additions ) Proceeds from sale of property plant and equipment - 57 - 58 Net cash used in investing activities ) Cash flows from financing activities Dividend paid ) Net cash used in financing activities ) Net increase/(decrease) in cash and cash equivalents ) ) ) Cash and cash equivalents atbeginning period 26, 714 Effect of exchange rate fluctuations on cash held ) ) Cash and cash equivalents at end of period Cash generated by operating activities is analysed in note 12 to the Unaudited Condensed Consolidated Financial statements.Cash generated from operating activities was higher in the Quarter compared to the comparative quarter due to lower taxation payments, which offset the adverse effect of the lower revenues and higher production costs as described above in the review of the statement of comprehensive income. Investment in property, plant and equipment in the Quarter and in the six months to June 30, 2015 were both higher than in the comparative periods due to the increased capital investment that is required in terms of the Revised Investment Plan.Blanket’s capital projects are described in Sections 4.7 and 4.9 of this MD&A. The dividends paid in the Quarter relate to the quarterly dividend of 1.5 cents per share which was paid by Caledonia on April 30, 2015 in terms of the quarterly dividend policy which was announced in November 2013.Dividends paid in the three and six months to June 30, 2014 include dividends paid by Blanket to Blanket’s indigenous Zimbabwean shareholders. At June 30, 2015, Caledonia’s cash was held with banks primarily in the United Kingdom, Canada and in South Africa. 7 The table below sets out the consolidated statements of Caledonia’s financial position at June 30, 2015 and December 31, 2014 prepared under IFRS. Condensed Consolidated statements of Financial Position (unaudited) (In thousands of Canadian dollars) As at December 31, June 30, $ $ Total non-current assets Inventories Prepayments Trade and other receivables Income tax receivable - Cash and cash equivalents Total assets Non-current liabilities Trade and other payables Income taxes payable Total liabilities Equity attributable to shareholders Non-controlling interest Total equity Total equity and liabilities The increase in non-current assets reflects investment at Blanket to sustain the current level of production, investment in Blanket’s capital projects and satellite properties.Blanket’s capital projects are discussed in section 4.7 of this MD&A; Blanket’s exploration and development projects are discussed in section 5 of this MD&A. Inventories at June 30, 2015 comprise consumable stores and other equipment for use at Blanket’s capital projects.Inventories at December 31, 2014 also included $639,000 of gold in progress at December 31, 2014; there was no gold in progress at June 30, 2015. Trade and other receivables includes Value Added Tax receivable, bullion sales receivables and deposits for stores and equipment as analysed in Note 10 to the Unaudited Condensed Consolidated Financial Statements. Non-current liabilities comprises a liability for deferred taxation and a provision for rehabilitation at the Blanket and Eersteling5 Mines if and when they are permanently closed. The following information is provided for each of the eight most recent quarterly periods ending on the dates specified.The figures are extracted from underlying unaudited financial statements that have been prepared using accounting policies consistent with IFRS. 5Eersteling Mine is a South African gold property, which has been held on a care and maintenance basis for several years pending the identification of a purchaser. 8 (Thousands of Canadian dollars except per share amounts) Sept 30, 2013 Dec 31,2013 Mar 31, 2014 June 30, 2014 Sept 302014 Dec 31,2014 Mar 31, 2015 Jun 30,2015 Revenue from operations Profit/(loss) after tax from operations ) ) Earnings/(loss) per share – basic (cents) ) ) Earnings/(loss) per share – diluted (cents) ) ) Cash and cash equivalents Quarterly results fluctuate materially from quarter to quarter primarily due to changes in production levels and gold prices but also due to the recording of impairments and other unusual costs such as indigenisation. Significant changes relating to prior quarters are discussed in the relevant MD&A’s and financial statements. 4. OPERATIONS AT THE BLANKET GOLD MINE, ZIMBABWE Safety, Health and Environment (“SHE”) The following safety statistics have been recorded for the Quarter and the preceding six quarters. Blanket Mine Safety Statistics Incident Classification Q4 Q1 Q2 Q3 Q4 Q1 Q2 Fatal 0 0 0 0 0 0 1 Lost time injury 2 1 2 2 1 3 1 Restricted work activity 9 6 4 12 9 5 12 First aid 0 2 2 4 0 3 4 Medical aid 3 3 2 2 1 3 1 Occupational illness 0 0 0 0 0 0 0 Total 14 12 10 20 11 14 19 Incidents 17 10 6 4 19 8 6 Near misses 3 2 2 4 1 0 5 Disability Injury Frequency Rate Total Injury Frequency Rate Man-hours worked (thousands) Regrettably, on April 30, 2015 an accident involving a contractor at the GG satellite project resulted in the death of a contractor.The boards and managements of Caledonia and Blanket extend their condolences to the relatives and colleagues of the deceased. Social Investment and Contribution to the Zimbabwean Economy Blanket’s investment in community and social projects which are not directly related to the operation of the mine or the welfare of Blanket’s employees, the payments made to the Gwanda Community Share Ownership Trust (GCSOT) in terms of Blanket’s indigenisation, and payments of royalties, taxation and other duties, charges and fees to the Government of Zimbabwe and its agencies are set out in the table below. Payments to the Community and the Zimbabwe Government (US$’000’s) Period Year Community and Social Investment Payments to GCSOT Payments to Zimbabwe Government Total Year 2012 Year 2013 Year 2014 35 - Quarter 1 - - Quarter 2 Payments in Q1 and Q2 of 2015 were lower than earlier periods due to lower income tax and royalty. 9 4.3Gold Production Tonnes milled, average head grades, recoveries and gold produced and the average realised price per ounce in the Quarter, the preceding 5 quarters, 2014, 2013 and July 2015 are shown in the table below. Blanket Mine Production Statistics Year Tonnes Milled (t) Gold Head (Feed) Grade (g/t Au) Gold Recovery (%) Gold Produced (oz.) Average
